IN THE SUPREME COURT OF THE STATE OF DELAWARE

  PETER KOSTYSHYN,                           §
                                             § No. 617, 2018
        Defendant,                           §
        Appellant,                           § Court Below—Superior Court
                                             § of the State of Delaware
        v.                                   §
                                             § Cr. ID No. 0908020496 (N)
  STATE OF DELAWARE,                         §
                                             §
        Plaintiff,                           §
        Appellee.                            §

                           Submitted: January 11, 2019
                           Decided:   January 23, 2019

                                       ORDER

      On December 20, 2018, the appellant, Peter Kostyshyn, filed a notice of

appeal from a Superior Court order, dated December 4, 2018, requiring him to

receive restoration of competency treatment at Delaware Psychiatric Center for a

contested violation of probation hearing and an amended Superior Court order, dated

December 10, 2018, requiring him to undergo an evaluation at the Department of

Correction to determine whether his competency can be restored, a report to be filed

within 30 days, and the State to notify the Superior Court of the maximum expiration

date of Kostyshyn’s sentences. On December 21, 2018, the Senior Court Clerk

issued a notice directing Kostyshyn to show why this appeal should not be dismissed

based on: (i) this Court’s lack of jurisdiction to hear a criminal interlocutory appeal;

(ii) his representation by counsel in the Superior Court proceedings; and (iii) his
failure to comply with this Court’s July 16, 2013 order requiring him to include the

filing fee or a properly completed motion to proceed in forma pauperis with pro se

filings relating to his criminal cases. Kostyshyn did not respond to the notice to

show cause within the required the ten-day period, making dismissal deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(c), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice




                                         2